United States Court of Appeals
                      For the First Circuit


No. 12-2145

                       MYRNA COLÓN-MARRERO,

                      Plaintiff, Appellant,

                                v.

    HÉCTOR J. CONTY-PÉREZ, President of the Puerto Rico State
    Elections Commission (SEC); EDWIN MUNDO-RÍOS, as Electoral
         Commissioner of the New Progressive Party (NPP);
      EDER E. ORTIZ-ORTIZ, as Electoral Commissioner of the
 Popular Democratic Party (PDP); ROBERTO I. APONTE-BERRÍOS, as
Electoral Commissioner of the Puerto Rican Independence Party
    (PIP); JULIO FONTANET-MALDONADO, as Electoral Commissioner
   of the Movimiento Unión Soberanista (MUS); ADRIÁN DÍAZ-DÍAZ,
       as Electoral Commissioner of the Puertorriqueños por
    Puerto Rico (PPR); and CARLOS QUIRÓS-MÉNDEZ, as Electoral
     Commissioner of the Partido del Pueblo Trabajador (PPT),

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

       [Hon. Carmen Consuelo Cerezo, U.S. District Judge]


                              Before

                   Torruella, Lipez and Howard,
                          Circuit Judges.


     Carlos A. Del Valle-Cruz, with whom Rafael E. García-Rodón and
Carlos Hernández-López, were on brief for appellant.
     Jorge Martínez-Luciano, with whom Pedro E. Ortiz-Álvarez, LLC,
was on brief for appellee Eder E. Ortiz-Ortiz.
     David C. Indiano, with whom Seth A. Erbe and Indiano &
Williams, P.S.C., were on brief for appellee Edwin Mundo-Ríos.
     Nelson N. Córdova-Morales, with whom Córdova Morales Law
Offices, was on brief for appellee Adrián Díaz-Díaz.
     José L. Nieto-Mingo, with whom Nieto Law Offices, was on brief
for appellee Héctor J. Conty-Pérez.
     Jessica Dunsay Silver, Principal Deputy Chief, and Sasha
Samberg-Champion, Attorney, Appellate Section, Civil Rights
Division, United States Department of Justice, on brief for amicus
curiae, the United States.
     Francisco J. González-Magaz, on brief for amicus curiae
Francisco R. González-Colón.




                         November 2, 2012
            Per Curiam. Plaintiff is an otherwise qualified voter in

Puerto Rico who has been removed from the voter registration roll

because she did not vote in the 2008 general election, pursuant to

Article 6.012 of Puerto Rico Law No. 78.1         She seeks a preliminary

injunction to redress that removal.             On October 18, 2012, we

affirmed the denial of an injunction that would have required the

government    to    reinstate   more    than    300,000   voters   to   the

registration roll in time for the upcoming federal election on

November 6.        The record and the parties' arguments failed to

demonstrate that such extraordinary relief could be granted only

weeks    before    the   election   without    creating   uncertainty   and

confusion in the Puerto Rico electoral process.               Although we

recognized the importance of plaintiff's claims, we declined to

jeopardize the electoral process as a whole by acting precipitously

on evolving claims that had not yet been adequately analyzed or

developed by plaintiff.       Hence, we affirmed the district court's

denial of a preliminary injunction. We now explain that decision

more fully and remand for further proceedings consistent with this

opinion.


     1
        Two plaintiffs initially filed this action in the district
court, but only one appeals. Plaintiff brings a facial challenge to
Article 6.012, requesting equitable and declaratory relief under 42
U.S.C. § 1983. Though plaintiff did not seek class certification,
her requested relief would have applied to all similarly situated
voters. See City of Chicago v. Morales, 527 U.S. 41, 55 (1999)
("When asserting a facial challenge, a party seeks to vindicate not
only his own rights, but those of others who may also be adversely
impacted by the statute in question.").

                                     -3-
                                         I.

               Plaintiff filed this suit on September 12, 2012, claiming

that       federal    law   prohibited   the   Commonwealth   government   from

removing her from the voting roll for the upcoming election of

Puerto       Rico's     only   elected    federal   officer,    the   Resident

Commissioner.         She alleged that Article 6.012 was unlawful under

both the National Voter Registration Act ("NVRA") and Section

303(a)(4)(A) of the Help America Vote Act of 2003 ("HAVA"), 42

U.S.C. § 15483(a)(4)(A).2           The district court denied plaintiff's

request for a preliminary injunction.            Plaintiff immediately filed

an appeal, and after nearly two hours of oral argument during a

special session of this court on October 11, we concluded that

plaintiff had shown a likelihood of success on the merits of her

claim.

               However, the panel also determined that serious factual

questions remained as to the balance of harms and the public

interest in ordering the immediate reinstatement of the more than

300,000 voters who had been stricken from the registration roll.3

The parties offered competing assertions on the feasibility of

granting plaintiff's requested relief. Given that no evidentiary


       2
       Unlike Article 6.012,        which allows a voter to be deactivated
after failing to vote in one        election, both the NVRA and HAVA allow
deactivation only after a           failure to vote in two consecutive
elections. See 42 U.S.C.            § 1973gg-6(b)(2)(B) & 42 U.S.C. §
15483(a)(4)(A).
       3
           These deactivated voters are known as "I-8" voters.

                                         -4-
hearing had been held in the district court, we had "no basis for

assessing the validity of the parties' factual claims."                  We thus

retained jurisdiction while remanding the case to the district

court   for   fact-finding,     forthwith,          on   the     feasibility     of

reinstating   the    affected   voters       in   time   for   the   November    6

election.

            The    district   court     heard     nearly   sixteen     hours     of

testimony during an evidentiary hearing on October 15 and 16. Both

sides presented several witnesses who testified to the availability

of extra ballots and other electoral materials, the number of

available polling places, training requirements for extra poll

workers,    and    the   availability       of    additional     volunteer     poll

monitors.     On    October   17,   the     district     court    certified    its

findings. In these findings, the court (1) concluded that it would

be feasible to allow the I-8 voters to vote in the general election

so long as this court ordered such relief by Tuesday, October 23,

(2) expressed no opinion on whether it would be feasible to

reactivate the I-8 voters only for the federal portion of the

election, i.e., for the position of Resident Commissioner, and (3)

indicated that this court would need to craft a same-day recusal

procedure to reduce both the risk of reactivated I-8 voters casting




                                      -5-
votes in the incorrect precinct and the risk of fraudulent votes

cast by I-8 voters who were no longer residents of Puerto Rico.4

                                 II.

          Our view is that the NVRA by its terms does not apply to

Puerto Rico, and it therefore cannot provide any relief for

plaintiff in this case.    Although the statute does not explicitly

exclude Puerto Rico from its scope, the statutory language and

legislative history reveal Congress's intent to do so.5    Section 1

defines "State" as "a State of the United States and the District

of Columbia."   42 U.S.C. § 1973gg-1(4).    The express inclusion of

one non-state jurisdiction is telling evidence that other such

jurisdictions   were   intentionally   excluded.   Similarly,   while

Congress adopted in the NVRA the definition of "election" and

"Federal office" from the Federal Election and Campaign Act of 1971



     4
       The court found the expert testimony of Professor Héctor
Luis Acevedo to be particularly compelling. Acevedo stated that,
because extra ballots already existed and additional polling places
were available, preparations could be made to accommodate the
330,902 deactivated voters if the order to do so were given at
least ten to twelve days before the election.
     5
       Thus, the so-called "default rule" invoked by our dissenting
colleague does not apply here. The rule derives from 48 U.S.C.
§ 734, which provides that federal laws "not locally inapplicable
. . . shall have the same force and effect in Puerto Rico as in the
United States." The rule does not come into play, however, where
Congress manifests an intent to exclude Puerto Rico from a law's
coverage. See United States v. Acosta-Martinez, 252 F.3d 13, 18
(1st Cir. 2001) (stating that the role of the federal court in
determining a federal statute's applicability to Puerto Rico is
"restricted to determining [congressional] intent" if such intent
can be discerned).

                                 -6-
("FECA"), see 42 U.S.C. § 1973gg-1(1), (2), the NVRA definition of

"State" departs from FECA's.          FECA defines "State" as "a State of

the United States, the District of Columbia, the Commonwealth of

Puerto Rico, or a territory or possession of the United States."

2 U.S.C. § 431(12) (emphasis added).             In light of its use of other

FECA definitions, Congress's rejection of the broad definition of

"State" evidences a deliberate decision to more narrowly define

that term in the NVRA.6

            The    NVRA's      legislative     history   points    in   the   same

direction.        An   early    version   of     the   statute   adopted   FECA's

definition of "State," which expressly includes Puerto Rico.                   See

H.R. No. 101-396 (1990) (adopting the definition of State in § 431

of FECA).    This definition was later replaced, however, with the

current version limiting "State" to the United States and the

District of Columbia.           See H.R. Rep. No. 103-66 (1993) (Conf.

Rep.), reprinted in 1993 U.S.C.C.A.N. 140, 140.                   Moreover, when

discussing the NVRA before its passage, several members of Congress

indicated    their understanding          that   the   territories,     including

Puerto Rico, would not be covered by the statute's definition of

"State."     For example, New York Representative Solomon observed


     6
       It is true, as the dissent points out, that the NVRA's
definition of "Federal office," also adopted from FECA, includes
Resident Commissioner -- an office that exists only in Puerto Rico.
See 2 U.S.C. § 431(3).       Given the multiple indications that
Congress did not intend "State" to include Puerto Rico, however,
the inclusion of Resident Commissioner as a "Federal office" is but
one contrary signal in an otherwise consistent set of factors.

                                       -7-
that "this piece of legislation . . . mandates a cost on all 50

States, but not on the territories . . . because the territories

are not included."      139 Cong. Rec. H504 (daily ed. Feb. 4, 1993);

see also id. at S5739-01 (daily ed. May 11, 1993) (statement of

Sen. Helms)("[T]his conference will cost the States, all 50 of them

. . . millions of dollars[.]"); id. at S2913 (daily ed. March 16,

1993) (statement of Sen. Chafee) ("[This bill] requires all 50

states to adopt uniform, federally mandated voter registration

practices.").7

              The textual signals and the legislative history, taken

together, constitute persuasive evidence that Congress did not

intend to include Puerto Rico as a "State" under the NVRA. Despite

plaintiff's failure to establish a likelihood of success on the

merits   of    her   NVRA   claim,   however,   we   determined   that   she

successfully made such a showing on the merits of her claim under

Section 303(a)(4)(A) of HAVA that she has a right to vote for

Resident Commissioner. The express inclusion of Puerto Rico within

HAVA's definition of "State," see 42 U.S.C. § 15541, together with

a   sensible     reading    of   that    statute's   relevant   substantive

provision, see id. § 15483(a)(4)(A),8 persuaded us that plaintiff


     7
       The Department of Justice also takes the position that the
NVRA does not extend to Puerto Rico. See Dep't of Justice Letter
Brief, Oct. 10, 2012.
     8
        Our dissenting colleague appears to rely on HAVA in
construing the meaning of "State" in the NVRA. HAVA was enacted
nearly a decade after the NVRA, and it thus cannot provide insight

                                        -8-
had established a likelihood of success on her federal election

claim under HAVA.       By contrast, it is an open and difficult

question –- one not addressed by plaintiff –- whether HAVA would

provide a basis for a federal court ordering the reinstatement of

voters in Commonwealth elections.      To the extent that the language

of the October 11 order suggested that our determination also

extended to plaintiff's right to vote in Puerto Rico's local

elections, that language did not and does not reflect the view of

the majority.

          Our view of the scope of the relief at issue was informed

by the argument advanced by plaintiff in the district court and on

appeal. Plaintiff had repeatedly asked the district court and this

court only to "immediately activate her and all other[] similarly

situated persons as registered voters in the general registry of

voters entitled to vote in the upcoming election for Resident

Commissioner."   Colón-Marrero v. Conty-Pérez, No. 12-cv-01749-CCC,

at 3 (D.P.R. Sept. 18, 2012) (order denying preliminary injunction)

(emphasis supplied).    The broader question of a right to vote for

local Puerto Rico offices and in the plebiscite in the upcoming

election was raised by plaintiff for the first time before us in

her supplemental briefing to this court following the district

court's fact-finding.




into Congress's intent with respect to the earlier statute.

                                 -9-
              Plaintiff was fully aware of the limited nature of her

original      request.   Indeed,    Judge    Cerezo     wisely   brought    the

distinction between the right to vote for the Resident Commissioner

and the right to vote on every ballot in the general election to

the parties' attention at the outset of the hearing on October 15.

Thus, despite the language in the order of October 11, it would

have   been    prudent   for     plaintiff   to   fully    develop    evidence

concerning the feasibility of both potential remedies – voting only

for the Resident Commissioner (the relief originally sought) or

voting in the election generally (the relief now sought).                   Yet

plaintiff     elicited   scant    evidence   at   the   evidentiary   hearing

specifically about the feasibility of reinstating the I-8 voters

solely for the purpose of voting for the Resident Commissioner. As

a result, the district court made no finding on the feasibility of

reinstating the I-8 voters only for the Resident Commissioner

election.      That feasibility was a major concern for the majority

because the candidates for both Resident Commissioner and Governor

appear on the same ballot.

              We also had concerns about the absence of same-day

recusal procedures, an issue noted by the district court.                  While

Professor Acevedo testified that there were sufficient materials

and personnel available to successfully reinstate the I-8 voters

for the November 6 general election, he pointed out that Puerto

Rico law does not include a process by which poll watchers can


                                     -10-
challenge the validity of a voter's claim to residency on the day

of the election.    According to the testimony of several witnesses,

establishing that the I-8 voters are residents of the precinct in

which they seek to vote is necessary because the I-8 voters have

not updated their voter information since before the November 2008

general election.    It is therefore safe to assume that at least

some of them now reside in different precincts than they did in

2008, while others may no longer be residents of Puerto Rico at

all.   In addition, a recusal mechanism on the day of the election

would address the fact that the I-8 voters would be added to the

registration roll without the voter review ordinarily conducted

under Commonwealth law early in an election year.    Even if it were

appropriate for a federal court to prescribe alternative recusal

procedures, we would be ill equipped to do so in the short time

remaining before the election.

           Moreover, beyond the concerns about our authority and

competency to craft recusal procedures, we note our global concern

with plaintiff's delay in bringing this action.        Although the

particular statute under which the defendants acted, Article 6.012

of Puerto Rico Law No. 78, was enacted only last year, the

procedures that plaintiff challenges have existed in some form

since at least the 1970s.     Additionally, HAVA itself was adopted

nearly a decade ago, and two federal election cycles have been

completed since then.     Yet plaintiff did not file her complaint


                                 -11-
until September 12, 2012, less than two months before a general

election that had long been scheduled for November 6.

          Thus, plaintiff here is in a similar position to the

plaintiffs in Respect Maine PAC v. McKee, 622 F.3d 13 (1st Cir.

2010), who also sought to challenge long-standing election laws in

the weeks leading up to an election.      We held there that the

plaintiffs' claims of irreparable harm were undermined by the fact

that their "'emergency' [was] largely one of their own making."

Id. at 16.    Here, as well, on the eve of a major election,

plaintiff seeks to disrupt long-standing election procedures, which

large portions of the electorate have used.     Indeed, more than

200,000 voters who were deactivated for failing to vote in 2008

reactivated themselves and will be qualified to fully participate

in the upcoming general election. Plaintiff herself had ample

opportunity to reactivate her voting status.    Under the current

reactivation procedures, plaintiff could have reactivated herself

by appearing in person at her local election commission office, a

process that one witness testified can be completed "practically

within minutes."   What is more, plaintiff's own expert witness

Professor Acevedo testified that the election commission published

notices in local newspapers urging qualified voters to reactivate.

          In sum, for the reasons stated, we concluded in our order

of October 18 that it would be improvident to grant plaintiff's

requested relief with only eighteen days remaining before the


                               -12-
general election.    Hence, we denied plaintiff's request for a

preliminary injunction.9   We now remand the case to the district

court for further proceedings consistent with this opinion.

          So ordered.

                    -Dissenting Opinion Follows-




     9
       We are not alone in holding that even where plaintiff has
demonstrated a likelihood of success, issuing an injunction on the
eve of an election is an extraordinary remedy with risks of its
own. Indeed, the Supreme Court has stated that "[c]ourt orders
affecting elections, especially conflicting orders, can themselves
result in voter confusion and consequent incentive to remain away
from the polls." Purcell v. Gonzalez, 549 U.S. 1, 4-5 (2006).
Similarly, in Sw. Voter Registration Educ. Project v. Shelley, 344
F.3d 914 (9th Cir. 2003) (en banc) (per curiam), the Ninth Circuit
concluded that plaintiffs had demonstrated a "possibility of
success" on their claim under the Voting Rights Act, but concluded
that on the eve of the election, there was no way to grant
plaintiffs relief without causing significant harm to the general
public.


                                -13-
           TORRUELLA, Circuit Judge (Dissenting).              I respectfully

express   my   profound    dismay   with    what   I    consider   to    be   the

majority's 180-degree change of direction from, and disavowal of,

the unanimous    October    11, 2012       order   to   the   district   court.

Nevertheless, I see little to be gained from engaging in ex post

facto arguments regarding its content. It is what it is, and no

amount of parole discussion will alter its text. The best evidence

of what the panel actually agreed to is the order itself:

           Having heard argument and carefully reviewed
           the record and the parties' filings, we are of
           the   view    that    plaintiff-appellant   has
           demonstrated a likelihood of success on the
           merits of her challenge to Art. 6.012 . . . We
           also conclude that plaintiff-appellant has
           made the requisite showing of the potential
           for irreparable harm, her inability to vote in
           the upcoming Puerto Rico general election, if
           the preliminary relief requested is denied.
           With respect to the third and fourth factors
           to be weighed in considering a motion for
           preliminary injunction, the balance of harms
           and the effect of the decision on the public
           interest,   we find     that   the  record   is
           insufficiently    developed   on the    factual
           issues. On appeal, the parties have made
           widely differing claims with respect to the
           feasability of granting the request for
           preliminary relief, specifically of permitting
           the voters who have been inactivated for
           failure to vote in the 2008 elections to vote
           in the general election on November 6, 2012.
           As an appellate court, and in the absence of
           an evidentiary hearing in the district court,
           we have no basis for assessing the validity of
           the parties' factual claims.

Colón-Marrero v. Conty-Pérez, No. 12-2145 (1st Cir. Oct. 11,

2012)(order remanding case to the district court for an evidentiary


                                    -14-
hearing)(emphasis supplied).       The underlined text indicates that

the panel carefully considered the record and what the parties were

claiming, that it deemed Plaintiff-Appellant's claim to relate to

her inability to vote at the general election, a term used twice in

the order, and that the case was being remanded to the district

court for the purpose of receiving evidence on the factual claims

relating to   the   third   and   fourth    factors   of   the   preliminary

injunction criteria: the balance of harms and the effect of the

decision on the public interest.          The order unambiguously states

that the panel deemed the first two factors, likelihood of success

on the merits and irreparable harm, both of which are legal

determinations, to have already been established.

          It is within those parameters that we ordered the fact

finding hearing to be held before the district court, and further,

it is to develop the record as to those two factors that the

district court produced its findings of fact.              These findings,

based on the evidence adduced at the hearing, resulted in a

certification that it was feasible to allow the voters stricken

from the lists to vote in the forthcoming general elections, if

certain attainable processes were immediately put into effect. See

Findings Certified to the Court of Appeals, Colón-Marrero v. Conty-

Pérez, No. 12-cv-1749 (D.P.R. Oct. 17, 2012)("In sum, the Acevedo

proposal meets all feasibility requirements.").




                                   -15-
          Notwithstanding these factual findings, and the legal

conclusions contained in our order of October 11, 2012, upon return

of the matter to this Court, a majority of the original panel,

without giving any explanation whatsoever as to its change of

course, "concluded that serious feasibility issues preclude[d] the

entry of the relief sought by plaintiff-appellant."   Colón-Marrero

v. Conty-Pérez, No. 12-2145 (1st Cir. Oct. 18, 2012)(order denying

preliminary injunction).     This action was taken without any

reference to the requirements of Fed. R. Civ. P. 52(a)(2), and in

clear violation of its mandate.        See id. ("Findings of fact,

whether based on oral or other evidence, must not be set aside

unless clearly erroneous, and the reviewing court must give due

regard to the trial court's opportunity to judge the witnesses.").

See also Constructora Mazda v. Banco de Ponce,    616 F.2d 573, 576

(1st Cir. 1980)(the clearly erroneous rule applies in all nonjury

cases "not only when the district court's findings are based upon

its assessment of conflicting testimony, but also when as here,

much of the evidence is documentary and the challenged findings are

factual inferences drawn from undisputed facts").

          Our October 11 order is the law of this case, and should

have been set aside only if the panel majority found it to be

"clearly erroneous" and to have resulted in "a manifest injustice."

Pepper v. United States,   131 S. Ct. 1229, 1250-51 (2011)(internal




                                -16-
citations omitted).          Of course, no such finding was made because

the record would not credibly support it.

           The importance of the findings of fact by the trial court

in this case, and the innate wisdom of Fed. R. Civ. P. 52(a)(2) in

a   situation    such   as    was   presented    to    us,   are   of   particular

relevance because the nuances that are evident to an experienced

magistrate with local knowledge, such as Judge Cerezo, are not

apparent, and are most likely lost, to an appellate court relying

solely on a cold record, sitting thousands of miles away from the

scene of a developing scenario.           Thus, the findings of the trial

court in   the    present      case   should    have   been   given     particular

deference, even more so by the standard of Fed. R. Civ. P. 52.

           I shall not further dwell on this point, but choose to go

to the merits of this controversy, which I believe should have

strongly favored Plaintiff-Appellant had justice prevailed in this

case.

           In my opinion, after the district court's findings were

extant, the requirements of Planned Parenthood League v. Bellotti,

641 F.2d 1006, 1009 (1st Cir. 1981), were met and a preliminary

injunction should have been issued.              See id. (setting forth the

standards for the issuance of a preliminary injunction).                   I shall

briefly explore seriatim each of the four factors established in

Planned Parenthood:




                                       -17-
            (1) The likelihood of success on the merits

            As was recently stated by the same panel that is now

ruling on the present case, "[i]n the First Amendment context, the

likelihood   of   success     on    the   merits    is   the   linchpin         of    the

preliminary injunction analysis."                Sindicato Puertorriqueño de

Trabajadores v. Fortuño, No. 12-2171, slip op. at 17 (1st Cir.

Oct. 19, 2012)(citing Elrod v. Burns, 427 U.S. 347, 373 (1976)).

            In this appeal, the central issue relating to this

requirement is a determination of the applicability of two federal

statutes to the Puerto Rican electoral processes, namely, the

National Voter's Registration Act of 1993 ("NVRA"), 42 U.S.C.

§§   1973gg-1973gg-10,      and    the    Help   America      Vote       Act   of    2002

("HAVA"),    42 U.S.C.   §§       15301-15545.       Both     of   these       statutes

require, among other things, that state and local governments not

remove voters from active voter lists until after they decline to

vote in at least two consecutive elections for Federal office. See

42 U.S.C. § 1973gg-6(b) & § 15483(a)(4).

            These statutes apply to Puerto Rico.                     By virtue of

section 3(2) of the NVRA, 42 U.S.C. § 1973gg-1(2), the term

"Federal office" shall have the same meaning it has in section

301(3) of the Federal Election Campaign Act of 1971 ("FECA"), 2

U.S.C. § 431(3).      Pursuant to section 301(3) of FECA the term

"Federal    office"   includes,       "the      office   of    .     .    .    Resident

Commissioner to, the Congress." Id.              The only jurisdiction of the


                                         -18-
United States in which this office exists is in the Commonwealth of

Puerto Rico.     See 42 U.S.C. § 891.

            The NVRA, however, does not expressly mention Puerto Rico

within its definition of "State." See id. § 1973gg-1(4).10 As will

be further explained infra, that does not have the effect of making

the statute inapplicable to Puerto Rico. Most importantly, neither

does it nullify the express inclusion within its scope of elections

for the office of Resident Commissioner made by virtue of its clear

reference to section 301(3) of FECA.

            Conversely, HAVA, which was enacted almost ten years

after the NVRA, expressly includes Puerto Rico in its definition of

"State."     See id. § 15541.         Section 303 of HAVA prescribes the

requirements that must be met by the voter registration systems

used by the states in elections where a Federal office is at stake.

Among said prescriptions is the prohibition of removal from voter

registration lists until after the voter declines to vote in two

consecutive elections for Federal office.              Plaintiff-Appellant

seeks to enforce this proscription against the Commonwealth's

conflicting disenfranchisement provision.           See id. § 15483(a)(4).

Section    303   of    HAVA   also   incorporates   the   NVRA's   provision

regarding elimination of voters from voter registration lists for

not    voting.   See   42     §   15483(a)(2)(A)(i).      Given   that   these

provisions prescribe the way Puerto Rico must keep its voter


10
      Neither does it expressly exclude it.

                                       -19-
registration rolls for elections for Federal office, and that

Puerto Rico, like many states, has a single voter registration

system   -not   two-   these   provisions      necessarily    regulate   the

registration lists for the general elections in Puerto Rico, which

always include the election for the Resident Commissioner as an

integral part of the general election process.         See American Civil

Liberties Union v. Santillanes, 546 F.3d 1313, 1325 (10th Cir.

2008)("HAVA applies to all elections that include election to

federal offices.")(emphasis supplied); Crowley v. Nevada ex rel.

Nevada Secretary of State, 678 F.3d 730, 735 (9th Cir. 2012)(same).

           Furthermore, HAVA also provides that, as a condition to

receiving Federal funding pursuant to its provisions, states must

draft and submit "State plans" and detail how they meet the

requirements    of   subchapter   III    of   HAVA,   which   includes   the

prohibition at issue here.     See id. §§ 15401(b), 15483(a)(2)(A)(i)

& (a)(4)(A).    The record reflects that the Commonwealth has been

the recipient of these funds and that it has used them to comply

with some provisions of subchapter III of HAVA, but has chosen to

opt out of other provisions of the same subchapter, such as the

prohibition involved in this case.            See Puerto Rico's Plan for

Implementation, Plaintiff-Appellant's Br., Add. A, at 46-50.

           As stated above, the NVRA expressly includes in its

definition of Federal office the office of "Resident Commissioner,"

but fails to specifically mention Puerto Rico in its definition of


                                  -20-
"State."    I believe this omission does not nullify the express

intent of Congress to include within the scope of the NVRA the

office of Resident Commissioner, an office for which elections are

only held in Puerto Rico.

           Even if we were to attribute significance to the omission

in question, the special interpretive default rule that has evolved

over time in the First Circuit pursuant to Section 9 of the Puerto

Rican Federal Relations Act, 48 U.S.C. § 734 ("[t]he statutory laws

of the United States not locally inapplicable . . . shall have the

same force and effect in Puerto Rico as in the United States"),

unequivocally mandates the application of the NVRA and HAVA to the

present controversy.   According to said rule "as a general matter,

a federal statute does apply to Puerto Rico under [48 U.S.C.]

§ 734."    United States v. Acosta-Martínez, 252 F.3d 13, 18 (1st

Cir. 2001)(finding that the Federal death penalty applies to

Federal crimes committed in Puerto Rico notwithstanding a provision

in the Commonwealth's constitution that prohibits its imposition).

           There is abundant jurisprudence in which statutes that

fail to specifically include Puerto Rico within the definition of

"State," have nevertheless been interpreted to include Puerto Rico

within the coverage of the legislation in question.      See, e.g.,

Acosta-Martínez, 252 F.3d at 20 n.6 (citing Examining Bd. of

Engineers, Architects & Surveyors v. Flores de Otero, 426 U.S. 572,

590 (1976); TAG/ICIB Servs., Inc. v. Pan Am. Grain Co., 215 F.3d


                                -21-
172, 178 (1st Cir. 2000)(Interstate Commerce Commission Termination

Act applies to Puerto Rico); United States v. López Andino, 831
F.2d 1164,     1167    (1st    Cir.     1987)(statutory     prohibition     on

conspiracies to deprive citizens of civil rights applies to Puerto

Rico); United States v. Tursi, 655 F.2d 26, 27 (1st Cir. 1981)

(assuming that Youth Corrections Act applies to Puerto Rico); NLRB

v. Sec. Nat'l Life Ins. Co., 494 F.2d 336, 337-38 (1st Cir. 1974)

(National Labor Relations Act applies to Puerto Rico)).                  See also

Calero-Toledo v. Pearson Yacht Leasing Co., 416 U.S. 663, 672

(1974)("Puerto Rico has thus not become a State in the federal

Union like the 48 States, but it would seem to have become a State

within a common and accepted meaning of the word."); United States

v. Laboy-Torres, 553 F.3d 715, 721-22 (3d Cir. 2009) (O'Connor,

Associate Justice, Retired)(same).

             In   fact,    "[t]his     [C]ourt   has      consistently    applied

statutes advancing federal interests to Puerto Rico even when

Congress has been silent on the matter." Acosta-Martínez, 252 F.3d

at 20 n.6.      When seen in the context of the First Amendment rights

in question and the paramount federal interests embodied in the

provisions of the NVRA and HAVA, the present case should not be an

exception to the application of the default rule as nothing in

their    content     makes       the     provision   in     question     "locally

inapplicable," except, perhaps, the existence of the contravening

Puerto Rico legislation in question as was the case in Acosta-


                                         -22-
Martínez. Federal elections statutes in general, as seen in NVRA's

reference to FECA and HAVA's reference to the NVRA, are interwoven,

and the advancement of their interests (i.e. the advancement of

First Amendment protections) constitute a paramount and superceding

national interest under the Supremacy Clause of the Constitution,

which calls for the application of the default rule in this case.

           In Acosta-Martínez this Court confidently stated that,

even if Congress' intent to apply the death penalty to Puerto Rico

were not as clear as it found it to be, "the outcome would be the

same, since the default rule presumes the applicability of federal

laws to Puerto Rico.        There is little reason to think that the

federal interests in defining the punishment for federal crimes

would have been considered by Congress to be a matter for local

veto power."   Acosta-Martínez, 252 F.3d at 20. I am disillusioned

by an outcome by which this Court applies the default rule to allow

the imposition of the death penalty to Federal crimes committed in

Puerto Rico, but fails to apply the same standard to promoting

democratic rights through the First Amendment.

           Paraphrasing what was stated by this Court in Acosta-

Martínez in finding that it was Congress' intent to apply the

federal   death   penalty    to   crimes   committed   in   Puerto   Rico,

"[i]ndeed, it would be anomalous for Congress to grant the people

of Puerto Rico American citizenship and then not afford them the




                                   -23-
protection of the federal [voting] laws."                   Acosta-Martínez, 252
F.3d at 20-21.

           The majority has attempted to establish that there are

"enough signals" in the NVRA's legislative history to demonstrate

that Congress intended to make this statute inapplicable to Puerto

Rico.   They attempt to bolster the importance of these signals by

relegating   the    most    significant         statutory    provision   for       our

purposes --the provision which expressly mentions the office of

Resident   Commissioner--       to     a    footnote.        The   majority    then

characterizes      this    provision       as   "one   contrary    signal     in    an

otherwise consistent set of factors."              Maj. Op. at 6 n.6.         I find

this assertion to be beyond the pale. Struthiously ignoring a

specific provision of a Congressional statute, while relying on the

self-serving ruminations of individual Congressmen on the floor is

a specially egregious means of defeating the exercise of the right

to vote.11 In this respect, Justice Scalia's comments in Conroy v.


11
    It is unfortunate that the majority cites to Representative
Solomon and Senator Helms' respective expressions as if they were
somehow valuable signals of Congressional intent not to apply the
NVRA to Puerto Rico, when in fact they were not made in the context
of a discussion regarding the territorial application of the
statute. During the intervention cited to by the majority, Sen.
Helms explained:

     Mr. President, this conference report will cost the
     States, all 50 of them, and their respective taxpayers,
     millions of dollars while making it even easier for
     illegal aliens to register to vote and obtain welfare
     benefits.

     This is an outrageous set of circumstances, and I am

                                       -24-
Aniskoff regarding legislative history are particularly relevant:

"the use of legislative history [is] the equivalent of entering a

crowded cocktail party and looking over the heads of the guests for


     especially disappointed that the conference committee
     stripped out the Simpson-Helms amendment that would have
     prevented illegal aliens and noncitizens from voting.
     This amendment, approved by the Senate, was simple and
     straightforward: it allowed States to require proof of
     citizenship of any individual desiring to register to
     vote. Why did the political types in this country decide
     this was too much to ask?

     Mr. President, without this amendment, illegal aliens
     such as Zoe Baird's chauffeur could end up voting in our
     elections.    This bill should be called the Illegal
     Aliens' Voter Registration Act .

139 Cong. Rec. S5739 (1993).

     Representative Solomon's expressions, which the majority also
cites to, were made in the context of denouncing that the
representatives of the territories were allowed to vote when, in
his view, the statute did not apply to them. He stated:

     Mr. Speaker in a few minutes four Delegates are going to
     come over here when we resolve ourselves into the
     Committee of the Whole and they are going to cast votes
     for this piece of legislation which mandates a cost on
     all 50 states, but not on the territories they represent,
     because the territories are not included.

     This is typical of what is going to happens [sic] time
     after time, after time. That is why it is a shame that my
     colleagues have let this kind of rule to take place, I
     say to my colleagues, come over here and defeat the
     previous questions, and I'll have an opportunity to offer
     an amendment which would include the territories along
     with us other 50 poor states.

     How about that?

Id. at H504.



                               -25-
one's friends." 507 U.S. 511, 519 (1993)(paraphrasing Judge Harold

Leventhal).       Using scant and irrelevant legislative history to

exclude the election for the office of Resident Commissioner under

the NVRA is thus disingenuous.

               The majority also points to an earlier version of the

statute to support its position.             However, just last year, the

Supreme Court stated that, to explain the unexplained disappearance

of    language    from   a   bill   the   Court   will   not    rely    on    "mute

intermediate legislative maneuvers."           Milner v. Dep't of the Navy,

131 S. Ct. 1259, 1266 (2011)(citing Mead Corp. v. Tilley, 490 U.S.
714, 723 (1989)).

               (2) Irreparable harm

               The right to vote is without question a fundamental

constitutional right guaranteed by the First Amendment                       of the

Constitution.       Conversely, but equally important, the right to

abstain from voting also constitutes political speech, and as such,

is entitled to the highest of protections under the provisions of

the    First    Amendment.      Infringement      of   either   of     these    two

modalities of the exercise of First Amendment rights by a State

constitutes irreparable harm per se. Elrod v. Burns, 427 U.S. 347,

373 (1976); Romero Feliciano v. Torres Gaztambide, 836 F.2d 1, 10

(1st Cir. 1987). In fact, this same panel has also recently stated

that "[t]he loss of First Amendment freedoms, for even minimal

periods of time, unquestionably constitutes irreparable injury."


                                      -26-
Sindicato Puertorriqueño de Trabajadores, No. 12-2171, slip op. at

17 (quoting Elrod, 427 U.S. at 373).

             (3) and (4) Balance of the equities and harm to the
             public interest

             Having the benefit of the findings of the district court,

which are fully supported by the record of the proceedings before

said forum, it must forcefully be concluded that this court is

required to find that the balance of the equities that may result

from   the   issuance    of   a    preliminary     injunction    ordering       that

Plaintiff-Appellant, and other voters stricken from the voter

registration lists by reason of their abstention from voting in the

2008   election,    clearly       favors   their   reinstatement      as    voters

eligible to vote on November 6, 2012.            Depriving a citizen of this

most   fundamental      right     cannot   begin    to   be    equated     to    the

administrative     inconveniences that are           claimed    by   Defendants-

Appellees.

             Closely related to this issue is the alleged harm to the

public interest, an issue which can be mitigated in large part by

the remedy that should have been put in place had the findings of

the district court not been cast aside without explanation by this

court. It is beyond ken that the public is benefitted, not harmed,

by having the largest number of its citizens express themselves

democratically in a properly conducted election.




                                      -27-
                            Conclusion

          I am sorry to say that once again this Court's reluctance

to recognize gross violations of fundamental rights results in the

enlargement of the democratic deficit that already assails the

United States citizens of Puerto Rico.   Igartúa v. United States,

626 F.3d 592, 638-39 (1st Cir. 2010)(Torruella, J., dissenting).

          I respectfully dissent.




                               -28-